Per curiam.
This disciplinary matter is before the Court on the Petition for Voluntary Surrender of License Following Termination of Appeal filed by Gregory Bartko (State Bar No. 040476) pursuant to Bar Rule 4-227 (b). This Court previously suspended Bartko pending the *863appeal of his 2010 felony convictions for conspiracy, mail fraud, and sale of unregistered securities, see 18 USC §§ 2, 1341, 1342; 15 USC §§ lie, 77x, in the United States District Court for the Eastern District of North Carolina, Western Division, United States v. Bartko, Case No. 5:09-CR-321-D (E.D.N.C. 2010). See In the Matter of Bartko, 289 Ga. 175 (709 SE2d 812) (2011). Bartko admits that his convictions constitute violations of Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct. See Bar Rule 4-102 (d). The maximum penalty for a violation of Rule 8.4 (a) (2) is disbarment. On January 27, 2014, the United States Supreme Court denied Bartko’s petition for a writ of certiorari. In his petition, Bartko asks the Court to accept the voluntary surrender of his license to practice law in the State of Georgia, subject to his right to seek reinstatement if his motion to vacate his convictions and sentence is granted. The State Bar asks that the Court accept Bartko’s petition.
Decided October 6, 2014.
Paula J. Frederick, General Counsel State Bar, Rebecca A. Flail, Assistant General Counsel State Bar, for State Bar of Georgia.
We have reviewed the record and agree to accept Bartko’s petition for voluntary surrender of his license, which is tantamount to disbarment. Accordingly, the name of Gregory Bartko hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. He is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.